Citation Nr: 0903954	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  03-28 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for 
a total knee replacement of the right knee prior to December 
5, 2006.

2.  Entitlement to an evaluation in excess of 60 percent for 
a total knee replacement of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1960 to May 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In July 2006, the Board issued a decision which denied the 
veteran's claim for an increased evaluation for a total right 
knee replacement.  Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2008, the Court issued a 
memorandum decision vacating the Board's July 2006 denial and 
remanding the veteran's claim to the Board. 

The veteran testified before a Veterans Law Judge at a July 
2005 hearing conducted at the RO.  The Veterans Law Judge 
left the Board subsequent to the July 2006 decision.  The 
veteran was apprised of this by letters dated September and 
October 2008, and was afforded the opportunity to have a new 
Board hearing.  See 38 C.F.R. § 20.707 (2008).  The veteran 
was given 30 days to respond to the letter.  However, no 
response was received.  Accordingly, no new hearing will be 
provided in this matter pursuant to 38 C.F.R. § 20.707.

The Board notes that, in January 2009, the veteran's 
representative submitted a statement seeking special monthly 
compensation for loss of use of the lower extremity pursuant 
to 38 C.F.R. § 3.350(a)(2).  As this issue has not been 
adjudicated by the RO, is REFERRED to the RO for its 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

1.  For the period prior to December 5, 2006, the veteran's 
total right knee replacement was manifested by chronic 
residuals consisting of severe painful motion and weakness.

2.  While the residuals of the veteran's right knee 
replacement are manifested by severe weakness and pain, it is 
not shown that the symptoms more closely resemble that of an 
amputation of a lower extremity at the upper third of the 
thigh.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the veteran, the criteria for 
a 60 percent evaluation for residuals of a total right knee 
replacement for the period prior to December 5, 2006 have 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5055 (2008).

2.  The criteria for a rating in excess of 60 percent for 
status post total right knee replacement have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.68, Part 4, Diagnostic Codes 5055, 5161 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp 2008); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will attempt 
to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing 
VA's duty to provide notice to a claimant regarding the 
information necessary to substantiate a claim.  The new 
version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which states that VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in November 2002 and February 
2007.  Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
February 2007 notice was provided to the veteran, the claim 
was readjudicated in a September 2007 rating action.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The February 2007 letter notified the veteran that he must 
submit medical evidence that demonstrated a greater level of 
disability than previously assessed in accordance with 
specific VA criteria for that particular disability.  The 
letter also informed him that he may submit evidence showing 
that his service-connected right knee condition had increased 
in severity, that his disability rating would be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent, and advised 
him of the types of medical and lay evidence that he may 
submit, including statements from his doctor or other 
individuals who are able to describe the manner in which his 
disability has become worse.  There was no reference, 
however, to the effect of the condition's worsening on the 
veteran's employment and daily life, or to the diagnostic 
criteria for establishing a higher rating for his service 
connected right knee disability.

As noted above, failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  The veteran described his 
how his right knee disability effected his employment 
situation and daily activities to the January 2006 and June 
2007 VA examiners.  Thus, as the Board finds the veteran had 
actual knowledge of this requirement, any failure to provide 
him with adequate notice of this element is not prejudicial.  
See Sanders, 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The RO provided the veteran with several 
opportunities to undergo the necessary tests and evaluations 
required to establish a higher disability rating and the 
veteran did so.  Given the nature of the veteran's claim and 
the fact that the RO scheduled him for examinations in 
connection with his claim that the veteran underwent, the 
Board finds that a reasonable person would have generally 
known about the requirements necessary to establish a higher 
rating.  Indeed, the Board's attention is drawn to the fact 
that the veteran's January 2006 and June 2007 examinations 
included questions pertaining to functional impairment, loss 
of range of motion, and instability.  The veteran's testimony 
also shows that he had knowledge of the essentially criteria 
for evaluating his right knee condition.  Therefore, the 
Board finds that any error in failure to provide notice of 
this element is not prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the SOC 
and subsequent SSOCs, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).


Post-service VA treatment records and reports have been 
associated with the claims file.  The veteran has not 
identified any additional records that should be obtained 
prior to a Board decision.  The veteran was afforded VA 
examinations in February 2003, January 2006 and June 2007.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

As noted above, the Court issued a decision in June 2008 
vacating the Board's July 2006 denial of the veteran's claim.  
In the June 2008 decision, the Court questioned whether the 
January 2006 VA examination was sufficient in light of a 
September 2005 Board remand, in which the examiner was 
specifically requested to comment on "any muscle weakness or 
atrophy that may be associated with the veteran's right knee 
disorder."  See Stegall v. West, 11 Vet.App. 268 (1998).  
Without addressing whether the January 2006 VA examination 
was sufficient, the Board finds that a new VA examination is 
not necessary.  In this regard, subsequent to the Board's 
July 2006 decision, the veteran was provided a VA examination 
in June 2007 to determine the severity of his right knee 
disorder.  This examination addressed the substantive 
questions raised by the Court.  Further, as discussed in 
greater detail below, by virtue of this decision and a 
decision by the RO in September 2007, the veteran is now 
receiving the maximum schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5055, for the entire 
claims period.  Further, as also discussed below, the 
currently-assigned 60 percent evaluation is the maximum 
allowable under the Amputation rule, 38 C.F.R. § 4.68 (2008).  
As such, the Board finds that a remand, with ensuing delay, 
is not necessary in the instant case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.





Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to December 5, 2006, the veteran's residuals of a total 
right knee replacement has been evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5055, which provides the rating criteria for the prosthetic 
replacement of a knee joint.  Under this code, for one year 
following implantation, the knee joint warrants an evaluation 
of 100 percent.  Id.  Thereafter, where there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent evaluation is warranted.  
Id.  Where there are intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is 
rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The 
minimum evaluation is 30 percent.  Id.

After reviewing the evidence of record, the Board finds that 
an evaluation of 60 percent is warranted for the veteran's 
right knee disorder for the entire appeal period.  In this 
regard, the Board observes a May 2003 VA treatment record 
notes painful swelling of the right knee, and indicates the 
veteran required the use of a cane.  Further, a September 
2003 VA treatment record indicates the veteran suffered from 
sharp pains in the right knee with recent worsening.  An 
August 2006 treatment note described the veteran as having 
poor symptom relief.  Finally, the January 2006 VA 
examination notes the veteran required the continuous use of 
a walker, and his right knee disorder prevented any sports or 
recreational activities while having a moderate effect on 
chores, shopping and exercise.  The symptomatology of this 
examination, to include range of motion demonstrated, was 
nearly identical to that of the June 2007 VA examination.

Therefore, resolving the benefit of the doubt in favor of the 
veteran in accordance with 38 C.F.R. § 4.3, the Board finds 
that the veteran's right knee disorder is manifested by 
severe painful motion and weakness.  As such, a 60 percent 
evaluation is warranted, which is the maximum schedular 
evaluation allowable after one year following implantation 
surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Finally, the Board notes that no evaluation greater than 60 
percent is warranted under Diagnostic Codes 5256 through 
5263, pertaining to disabilities of the knee and leg.

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.

The current 60 percent rating would apply if there was an 
amputation of the thigh, above the knee, at the middle or 
lower third. 38 C.F.R. Part 4, Diagnostic Code 5162 (2008).  
Amputation of a leg with defective stump and thigh amputation 
recommended or amputation not improvable by prosthesis 
controlled by natural knee action may also be assigned a 60 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Codes 5163 
and 5164 (2008).

The next higher rating, 80 percent, requires an amputation of 
a lower extremity at the upper third of the thigh, with the 
point of amputation at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum.  38 C.F.R. Part 4, Diagnostic Code 5161.  A 
review of the evidence does not reflect the veteran's right 
knee disability to more closely resemble that of an 
amputation of a lower extremity at the upper third of the 
thigh.  Although the veteran is currently requires the use of 
a walker for ambulation, and that he is able to ambulate 10 
yards before experiencing amount of pain, he is still shown 
to be able to walk.  He is not bedridden and does not require 
the use of wheelchair.  The Board again acknowledges that the 
evidence of record supports a finding that his right knee 
disability results in severe weakness and daily flare ups of 
pain. However, at his most recent (June 2007) examination, 
his right knee range of motion was noted to be 0 to 120 
degrees with pain on motion.  There was no ankylosis.

Thus, assuming arguendo, that the hypothetical elective level 
of the amputation is above the knee joint, a 60 percent 
combined rating would be the maximum assignable under the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and Codes 
5161, 5162-5164, since the prosthetic right knee joint does 
not involve the upper third of the right thigh.  In other 
words, the 60 percent rating currently in effect for service-
connected right total knee replacement is the maximum 
assignable irrespective of the intensity of disability at the 
elective level, middle and lower third of the right thigh.

Therefore, as a matter of law, a rating in excess of the 60 
percent rating for the residuals of the right total knee 
replacement is not assignable.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law).

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  .

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected residuals of a total right knee replacement is 
inadequate.  A comparison between the level of severity and 
symptomatology of the veteran's residuals of a total right 
knee replacement with the established criteria found in the 
rating schedule for a knee replacement shows that the rating 
criteria reasonably describes the veteran's disability level 
and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for his right knee.  
Indeed, since his knee replacement surgery, it does not 
appear from the record that he has been hospitalized at all 
for that disability.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  There is nothing in the record which suggests 
that the residuals of a total right knee replacement have by 
its themselves markedly impacted his ability to perform his 
job.  Moreover, there is no evidence in the medical records 
of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation of 60 percent is granted for 
residuals of a total right knee replacement is granted for 
the period prior to December5, 2006, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 60 percent for 
residuals of a total right knee replacement is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


